Citation Nr: 0617662	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active duty with the recognized guerilla from 
October 1942 to November 1945.  The veteran died in November 
2001.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was filed in April 2004, a statement 
of the case was issued in June 2004, and a substantive appeal 
was received in June 2004.



FINDINGS OF FACT

1.  A September 2002 RO decision found that the recognized 
guerilla service of the appellant's deceased spouse did not 
constitute active military service for purposes of VA 
nonservice-connected death pension benefits; the appellant 
did not file a notice of disagreement.  

2.  In January 2004, the appellant filed a request to reopen 
her claim of entitlement to nonservice-connected death 
pension.  

3.  Additional evidence received since the RO's September 
2002 decision is not new, and does not by itself or in 
connection with the evidence previously of record relate to 
an unestablished fact necessary to substantiate the merits of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim. 



CONCLUSIONS OF LAW

1.  The September 2002 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the September 2002 RO decision 
finding that the recognized guerilla service of the 
appellant's deceased spouse did not constitute active 
military service for purposes of VA nonservice-connected 
death pension benefits is not new and material; accordingly, 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive with regard to the 
death pension issue, the VCAA is not applicable.

Nonservice-connected death pension benefits

The RO originally denied the appellant's claim for 
nonservice-connected death pension benefits in September 
2002.  As the appellant did not initiate an appeal of the 
September 2002 decision by filing a notice of disagreement, 
that decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.1103.  However, under pertinent law and 
VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in 
January 2004, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant seeks to reopen her claim for nonservice-
connected death pension benefits based on her deceased 
husband's military service.  In order to qualify for the 
benefits she seeks, the appellant must establish that her 
deceased husband had qualifying service.  Controlling 
statutory law provides that only certain military service is 
considered qualifying service for such benefits.  The 
appellant claims VA benefits as the surviving spouse of a 
veteran.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Active service will be 
the period certified by the service department.  38 C.F.R. § 
3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims has held that the Secretary has lawfully 
promulgated regulations making service department findings 
"binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Id.

The basis of the RO's September 2002 denial to confer 
eligibility to the appellant for nonservice-connected death 
pension benefits was due to findings by the service 
department regarding her deceased spouse's service.  That is, 
the RO found that the appellant's deceased spouse did not 
have the requisite service for nonservice-connected pension 
benefits, and because the law pertaining to eligibility for 
VA death pension benefits was dispositive of the issue, the 
appellant's claim was denied because of the absence of legal 
merit or entitlement under the law.  See Duro, supra; Mason, 
supra.

At the time of the RO denial in September 2002, the evidence 
included the appellant's claim for nonservice-connected death 
pension based on the veteran's alleged service in the U.S. 
Army from July 1942 to November 1947.  Service records on 
file reflected that the veteran served with the recognized 
guerrilla from October 1943 to November 1945, and the Regular 
Philippine Army in November 1945.  It was initially 
determined that the veteran acquired an Army of the United 
States status as a result of his service with the 14th 
Infantry (PA-AUS).  However, in November 1953, the Department 
of the Army revoked his service with the 14th Infantry 
Regiment.  

Evidence of record following the September 2002 adverse 
rating decision includes the appellant's statements and a 
duplicative copy of the document reflecting alleged service 
in the U.S. Army from July 1942 to November 1947.  

The evidence submitted after September 2002 is essentially 
duplicative of evidence on file prior to September 2002.  
That is, the appellant's request for death pension benefits 
based on her deceased spouse's alleged service in the U.S. 
Armed Forces is the same request she made when she filed her 
initial claim in May 2002.  She has not submitted argument or 
evidence to dispute the service department's certification of 
her deceased spouse's recognized guerilla service from 
October 1943 to November 1945.  Thus, the law pertaining to 
eligibility for VA death pension benefits, which does not 
include recognized guerilla service for pension purposes, 
remains dispositive of the issue.  See Mason, supra.  The 
Board is bound by the service department finding which does 
not show recognized service so as to confer eligibility for 
VA death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.7(p), 3.40(b) and (c).  In sum, the record does not 
contain new and material evidence sufficient to reopen the 
appellant's claim to establish eligibility for nonservice-
connected death pension benefits.


ORDER

New and material evidence not having been received since the 
September 2002 RO decision, the appellant's claim to 
establish legal entitlement to VA non-service-connected death 
pension benefits is not reopened.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


